FILED
                                                         DECEMBER 22, 2020
                                                      In the Office of the Clerk of Court
                                                     WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

STATE OF WASHINGTON,                           )         No. 37203-1-III
                                               )
                     Respondent,               )
                                               )
              v.                               )         UNPUBLISHED OPINION
                                               )
KATIE L. DELESDERNIER,                         )
                                               )
                     Appellant.                )

       LAWRENCE-BERREY, J. — Katie Delesdernier appeals her conviction for

possession of a controlled substance with intent to deliver. She argues she received

ineffective assistance of counsel when trial counsel failed to object to the lack of an

elements instruction. She also argues there was insufficient evidence to sustain this

conviction. We disagree and affirm.

                                          FACTS

       In June 2016, Spokane police officers set up a series of controlled buys, using a

confidential informant to purchase methamphetamine from Ms. Delesdernier. Following

the successful controlled buys, police arrested her for three sales of methamphetamine.

They searched her purse incident to the arrest and discovered $1,200 in cash and a small
No. 37203-1-III
State v. Delesdernier


quantity of methamphetamine. Ms. Delesdernier admitted to selling methamphetamine,

originally by the ounce and later in smaller quantities.

       After the arrest, police obtained and executed a search warrant for Ms.

Delesdernier’s house. Police found one-eighth of an ounce of methamphetamine in a

plastic “baggie.” Police also found $1,500 in cash, various drug paraphernalia, and a

large scale that, in the detective’s experience, was usually used for drug trafficking.

Police also found drug packaging materials with methamphetamine residue.

       The State charged Ms. Delesdernier with a number of drug-related crimes. Those

charges included possession of a controlled substance (count IV) and possession of a

controlled substance with intent to deliver (count V).

       At the jury instruction conference, the State proposed and the trial court gave

pattern instructions for the charged offenses, including instructions for simple possession

(count IV) and possession with intent to deliver (count V). Defense counsel requested,

and the trial court gave, two additional instructions. One discussed a defendant’s right

not to testify at trial. The other, “Verdict Form F,” permitted the jury to consider a lesser

included offense for count V. That instruction provided in relevant part:




                                              2
No. 37203-1-III
State v. Delesdernier


              We, the jury, having found the defendant, KATIE L.
       DELESDERNIER, not guilty of the crime of Possession of a Controlled
       Substance with Intent to Deliver, as charged in Count V, or being unable to
       unanimously agree as to that charge, find the defendant, KATIE L.
       DELESDERNIER, [write in “not guilty” or “guilty”] of the lesser included
       crime of Possession of a Controlled Substance.

Clerk’s Papers at 155.

       At the conclusion of the case, the jury returned a verdict of guilty on all counts as

charged and therefore did not fill in and sign Verdict Form F. Ms. Delesdernier timely

appealed.

                                        ANALYSIS

       INEFFECTIVE ASSISTANCE OF COUNSEL

       Ms. Delesdernier contends her trial counsel was ineffective. She argues counsel

should have proposed a to-convict instruction for the lesser included offense, instead of

simply proposing Verdict Form F. We disagree.

       When reviewing a challenge to the effective assistance of counsel, this court

conducts a two-prong analysis, reviewing first whether the performance of counsel was

deficient and, second, if counsel’s performance was deficient, whether that deficiency

prejudiced the defendant. State v. Lopez, 190 Wash. 2d 104, 116, 410 P.3d 1117 (2018).

This court examines a claim of ineffective assistance of counsel de novo. Id. at 117.




                                              3
No. 37203-1-III
State v. Delesdernier


       A defendant is entitled to an instruction on the elements of a lesser included

offense when a lesser included offense instruction is given. State v. Aumick, 126 Wash. 2d
422, 426, 894 P.2d 1325 (1995). But jury instructions are sufficient when they permit the

parties to argue their theories of the case, do not mislead the jury, and properly inform the

jury of the applicable law. State v. Pirtle, 127 Wash. 2d 628, 656-57, 904 P.2d 245 (1995).

And jury instructions are read as a whole to determine whether they meet those

requirements. State v. Hardy, 44 Wash. App. 477, 480, 722 P.2d 872 (1986).

       Ms. Delesdernier’s argument would have us ignore the instructions that were

given. The to-convict elements for possession of a controlled substance were given

with respect to count IV. Although a separate to-convict instruction for the lesser

included offense could have been offered, it would have differed from the other

possession instruction only with respect to the date of the offense. The date for the lesser

offense already was included in the instructions by virtue of the to-convict instruction for

count V. Read as a whole, the jury instructions were sufficient for Ms. Delesdernier to

argue in favor of the lesser included offense. She made her argument, but the jury instead

found her guilty of the greater offense. We conclude that Ms. Delesdernier’s counsel was

not deficient by not proposing a nearly duplicative to-convict instruction.




                                              4
No. 37203-1-III
State v. Delesdernier


       SUFFICIENCY OF THE EVIDENCE

       Ms. Delesdernier contends there was insufficient evidence to prove possession

with the intent to deliver. She argues the amount of drugs recovered was not substantial

and, even with the evidence of paraphernalia found in the house, this was not sufficient to

show an intent to deliver the methamphetamine. We disagree.

       When reviewing a challenge to sufficiency of the evidence, this court reviews

whether the evidence, in the light most favorable to the State, would allow a rational trier

of fact to find the defendant guilty of the crime charged beyond a reasonable doubt. State

v. Salinas, 119 Wash. 2d 192, 201, 829 P.2d 1068 (1992). All reasonable inferences from

the evidence are drawn in favor of the State and interpreted against the defendant most

heavily. Id. Circumstantial evidence is equally as reliable as direct evidence. State v.

Delmarter, 94 Wash. 2d 634, 638, 618 P.2d 99 (1980).

       In order to prove unlawful possession of a controlled substance with intent to

deliver, the State must show, beyond a reasonable doubt, the defendant (1) unlawfully

possessed, (2) a controlled substance, (3) with the intent to deliver the controlled

substance. RCW 69.50.401(1). “Mere possession of a controlled substance, including

quantities greater than needed for personal use, is not sufficient to support an inference of

intent to deliver.” State v. O’Connor, 155 Wash. App. 282, 290, 229 P.3d 880 (2010).


                                              5
No. 37203-1-III
State v. Delesdernier


       Ms. Delesdernier argues that only where a large quantity of drugs is found in

addition to another factor, such as paraphernalia, can it be shown there was an intent to

deliver. She cites State v. Hotchkiss, 1 Wash. App. 2d 275, 280, 404 P.3d 629 (2017) in

support of this. However, while in Hotchkiss the defendant was in possession of a large

quantity of methamphetamine and an additional factor, a large amount of cash, the court

in Hotchkiss did not hold that the large quantity of drugs was a threshold matter that had

to be overcome to show intent to deliver.

       This court has previously held that a large quantity of drugs is not a threshold issue

in finding intent to deliver. State v. Zunker, 112 Wash. App. 130, 138, 48 P.3d 344 (2002).

In Zunker, we held that a small amount of drugs can be sufficient to support a jury

finding when it is combined with other corroborating evidence. Id. This can include

large quantities of cash and drug paraphernalia. Id. at 136.

       Here, police found a baggie containing one-eighth of an ounce of

methamphetamine in Ms. Delesdernier’s house. Detective Jay Mehring testified that this

was an amount that some users of methamphetamine would purchase. Further, police

recovered baggies that are often used for packaging drugs, a scale such as one might use

to weigh drugs before selling them, and $1,500 in cash. Notably, Ms. Delesdernier even

admitted to police that she sold methamphetamine to others. The State presented


                                             6
No. 37203-1-III
State v. Delesdernier


overwhelming evidence that Ms. Delesdemier possessed methamphetamine with intent to

deliver, easily sufficient to sustain her conviction on that charge.

       Affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.


                                           Lawrence-Berrey, J.
                                                                             j
WE CONCUR:




                                           Fearing, J.




                                              7